Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH).  All the information provided under PPH has been taken into account. 
DETAILED ACTION
Response to Claim Amendment filed 03/12/2021
3.	In response to the 112(b) rejection set forth in Paragraph 6 of the Office action mailed 12/20/2020, the applicants amended Claims 1 and 8-16 to delete the previously recited indefinite term “wool-like”; amended Claim 1 to recite “the DTY processes involve a first heating chamber temperature and a second heating temperature” (supported at Pages 12, 16-18, 20, 22, and 24 of the specification as originally filed); amended Claim 8 to recite “wherein the modified polyester is further dispersed with a matting agent and a doped Bi2O3 powder” (supported at, for example, Page 5 of the specification as originally filed); and amended Claims 13 and 14 to change the dependency from Claim 8 to Claims 12 and 13, respectively, to provide “the catalyst” with proper antecedent basis.  Thus, this rejection is no longer applicable and thus, withdrawn. 
However, by virtue of deleting the previously recited “wool-like” in Claims 1 and 8-16, this amendment introduces new matter in violation of 35 USC 112(a) for the reasons set forth below.  It follows that it necessitates new ground(s) of rejection as set forth below.
Accordingly, this action is made FINAL.   
4.	The claim objection set forth in Paragraph 4 of the previous Office action mailed 12/20/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 

Response to Specification Amendment filed 03/12/2021
5.	The objection to the specification set forth in Paragraph 5 of the Office action mailed 12/20/2020 is no longer applicable and thus, withdrawn because the applicants amended the specification to correct the spelling of “woo-like” to “wool-like”. 
	See Page 4, line 5, of the specification. 

Claim Objections
6.	Claims 1 is objected to because of the following informalities:  
	As to Claim 1: Consistent with Page 3 of the present Specification, the applicant is advised to label the molecular formula of tert-butyl branched hexanediol as “Formula 1” and the molecular formula of 2,5,6,6-tetramethyl-2,5-heptanediol as “Formula 2”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

7.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants have deleted the previously recited phrase “wool-like” before “polyester filament” recited in Claims 1 and 8-16 in response to the 112(b) rejection set forth in Paragraph 6 of the Office action mailed 12/20/2020.  Claims 1 and 8-16 now newly recite, inter alia, “A preparing method for polyester filament”, “A polyester filament” and “The polyester filament”, respectively (Emphasis added).
	However, these new limitations fail to satisfy the written description requirement of 35 USC 112(a) since there is no written descriptive support for these phrases in the application as originally filed.  See MPEP § 2163.  
	While Pages 4-5 and 9 of the Specification as originally filed show written descriptive support only for “wool-like” polyester filament, there is no written descriptive support for other types of polyester filament that are not wool-like encompassed by the newly amended claims. 
	The applicants also do not direct the Examiner to any original disclosure which describes these new limitations.  Accordingly, it is deemed that these new limitations introduce new matter in violation of 35 USC 112(a). 


Response to Applicants’ Remarks filed 03/12/2021
8.	The applicants argue at Pages 78 and 79 of their Remarks that the present application is now allowable since Claims 1-16 have been amended to sufficiently overcome the rejection under 35 USC 112(b). 
	While Claims 1 and 8-16 have been amended to overcome the 112(b) rejection set forth in the previous Office action, this new amendment introduce new matter in violation of 35 USC 112(a) for the reasons set forth in this present action.  Thus, until the new matter issue is resolved, Claims 1-16 are not allowable at this time. 

Allowable Subject Matter
9.	Claims 1-16 would be allowable if Claims 1 and 8-16 were rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this present Office action.  
10.	As mentioned in Paragraphs 8 and 9 of the previous Office action, the following is again noted here:
	For record purposes, it is noted that upon search, the following related US Application nos. 16/638,477 (corresponding to US PG PUB 2020/0263325) and 16/640,737 (corresponding to US PG PUB 2020/0223981; now published as “US Patent 10,982,044”) were uncovered. However, the claims of these related application and patent do not recite or would have 
Additionally, upon search, the following references, namely, Chen et al. (US 5,916,677), Katoetal. (US 6,645,619), and Alidcdcoglu et al. (US 2016/0369088), were uncovered. However, none of these references individually or in combination teaches or would have suggested the claimed specific wool-like polyester filament or its method for preparing the same. Therefore, no rejections based on these references were made on the record.

Correspondence
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764